                      Case 1:19-cv-00288-JBW Document 4 Filed 02/08/19 Page 1 of 3 PageID #: 38



                      r-'\',
                      -
                      t
                         \ ."". ._____,_ _ ,-~ . . --·
                                         \
                                                  ..




                                                       '
                                                           ~y-·
                                                                   r·                       l                                                           _,.\
                                                                                                                                                         }:



                                             .·                                                 I
CLERK OF U.S. DISTh.. _ ,·· C"" JRT                                                                      neopost"'
EASTERN DISTRICT OF NEW YORK                                                                             01/16/2019
        225 CADMAN PLAZA EAST                                                                            US POSTAGE              $000.47Q
        BROOKLYN, NY 11201

              Ol"ll'ICIAL au■ tNll9.
          NNALTV FOR PRIVATE USIE S&OO




                                                                                                                                                    .
                                                                                                                                                    f




                                                                                     RETURN TO SENDER
                                                                                         REFUSED
                                                                                     UNA~LE T~ f'ORWA1'0
                                                                  ac:     LL2~L~832~~                        •2L6&-~5756-24-22
                                                                        •I•• lI ri1Ji1inJ ull:flll I, f11111 j l11dl ,uni 11,, 11,fl I,,_,f Ih'I'
                                                                                   ...,
r----•                                             -· - • - - - ~   I    _.



                          Case 1:19-cv-00288-JBW Document 4 Filed 02/08/19 Page 2 of 3 PageID #: 39
    CLERK OF U.S. DISTh. _ ,, · c..., JRT                                                                  r.eopost.·
                                                                                                                                            •   '   I




     EASTERN DISTRICT OF NEW YORK                                                                          01116,,~ 19
            225 CADMAN PLAZA EAST
            BROOKLYN, NY 11201
                                                                                                           US POSTAGE       $000 . 47Q
                    Ol"FICIAL BU91NE9B                                                                                           ?IP 11201
              PENALTY l"OR PIIIVATE UBE $300
                                                                                                                             0~ : '"'. : i : 7 i 726




                                                                                                                                                        •
                                                                                                                                                        I   I




                                                                                                                                                        l
                                                                                                                                                        I

                                                                    --        --    -     -   -   ~-   -                -        .   '
                                                                                                                                                        i

                                               -c -~-        -
                                                                                                                                                        I
                  Case 1:19-cv-00288-JBW
                        I                 Document 4 Filed 02/08/19 Page 3 of 3 PageID #: 40
                   ·Case 1:19-cv-00288-JBW Document 2 Filed 01/15/19 Page 1 of 1 PagelD #: 35


                                                                                            ,. tNCLERK'S OFFICE
                                                                                        U.S. DISTRICT COURT E.D.N.Y.
                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NEW YORK                                          *      FEB082019         *~
                  --------------·-·------------------------X
                  In Re-:                                                                   BROOKL'/N OF,.flC~         t--tJf
                                                                                     ORDER             ~~                   \
                                                                                       I: l 9-cv-00288-JBW             {)~
                        ANGELO EFfHIMIATOS


                                   -----·--------X
                  Jack B. Weinstein, Senior United States District Judge


                                The court has Angelo Efthuniatos' petition for a writ of habeas corpus. Th~

                  clerk of court shall file and docket under a new index number without payment of fees.

                                   The United States Attorney shall respond within 40 days.




                                                                    SO ORDERED:

                                                                    Isl Jack B. Weinstein

                                                                    JACK B. WEINSTEIN
-   -- . --   -
                                                                    SR. UNITED STATES DISTRICT JUDGE


                  Dated: 1/15/19
